                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

ELISA HERNANDEZ, as
PERSONAL REPRESENTATIVE OF THE
WRONGFUL DEATH CLAIM OF IRISEMA
HERNANDEZ, DECEASED,

       Plaintiff,

vs.                                                            2:17-cv-01218-KRS-GJF

MALIN PARKER, in his official and individual
Capacities, ROOSEVELT COUNTY SHERIFF’S
DEPARTMENT, AND THE ROOSEVELT COUNTY
BOARD OF COUNTY COMMISSIONERS,

       Defendants.

                                  STIPULATED ORDER

       THIS MATTER having come before the Court on Defendants’ Motion to Tax Costs, and

the Court having reviewed the submission, and being otherwise advised that the Motion is

unopposed, finds that the Motion is WELL-TAKEN and is hereby GRANTED.

       IT IS THEREFOR ORDERED that costs are hereby taxed against the Plaintiff and in favor

of Defendants in the amount of $1,239.77.




                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
Respectfully submitted and approved:


BROWN LAW FIRM
BROWN & GURULÉ


 /s/ Daniel J. Macke
DANIEL J. MACKE
Attorney for Defendants
333 Rio Rancho Blvd. NE, Suite 102
Rio Rancho, NM 87124
(505) 292-9677
(505) 292-9680 (facsimile)
dan@brownlawnm.com



_approved via email on 1/30/2019
Gary C. Mitchell, PC
PO Box 2460
Ruidoso, NM 88345
(575) 257-3070
gary@gmlaw.org
